DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
Election/Restrictions
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2020.
Response to Amendments
The Amendment filed 2/8/2021 has been entered. Claims 1 and 11 were
amended and claims 5-10 were canceled. Thus, claims 1-4 and 11-16 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the amplitude" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4 and 11-16 are rejected due to dependence upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Draux (US 3,638,646) in view of Koenig (US 2017/0035638 A1) and Hamann et al. (US 2010/0092262 A1).
Regarding claim 1, as best understood, Draux discloses a support device (therapeutic table) (abstract), comprising: 
a frame (pedestal 1) (Fig. 1);
a resting structure for a human body (inclinable frame 2) (Figs. 1-2) wherein the resting structure is pivotably attached at the frame (frame 2 pivots about pedestal 1) (col. 4, lines 19-24, 30-34) and includes support elements configured to support a torso of the human body at the resting structure (platforms 3, 4, 5 support a patient) (Figs. 1-2; abstract) and a footrest (footrest 8) (Figs. 1-2); 
a pivot drive configured to pivot the resting structure at the frame about a transversal axis of the human body (crank or driving wheel used to pivot frame 2) (Figs. 1-2; col. 4, lines 30-34) between a prone position where a longitudinal axis of the human body is parallel to a horizontal (frame 2 is horizontal) (Fig. 1) and a support position where the longitudinal axis of the human body is inclined relative to the horizontal by a support angle of the human body so that a head of the human body is higher than legs of the human body (frame can be inclined to either side up to 12 degrees, such that either end of the patient can be elevated higher than the opposite end of the patient) (abstract; col. 4, lines 30-34) wherein the legs of the human body support a weight of the body at least partially on the footrest (feet laying on footrest 8 would have their weight supported by the footrest 8) (Figs. 1-2); 

Draux does not disclose the legs of the body support a weight of the torso at least partially on the footrest in the support position of the resting structure, wherein the oscillation drive causes the footrest to impart a pressure to the legs of the human body along the longitudinal axis of the human body, wherein the pressure is a function of the support angle of the human body and the amplitude of the oscillation.
However, Koenig teaches a rehabilitation mechanism (Koenig; abstract) wherein the legs of the body support a weight of the torso at least partially on the footrest in the support position of the resting structure (patient’s feet 94 contacting the foot module 40 bear the patient’s body weight when the patient is tilted vertically) (Koenig; Figs. 8-10; para. [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Draux device to substitute the Draux footrest with the Koenig foot module, as taught by Koenig, for the purpose of allowing a patient’s legs to support at least part of their body weight as close to the limit of the patient’s 
Draux does not disclose the oscillation drive excites oscillation by a threaded spindle in that a rotatable threaded rod of the threaded spindle moves a threaded nut that runs on the threaded rod, and wherein the rotatable threaded rod moves the threaded nut forwards and backward parallel to the longitudinal axis of the human body by an amount of a stroke of the oscillation of the resting structure.
However, Hamann teaches a table which oscillates (machine element 6 moves at the natural oscillation frequency of drive train from gear 17) (Hamann; Fig. 1; abstract; para. [0004]; para. [0020]) wherein the oscillation drive (motor 7) (Hamann; Fig. 1; para. [0020]) excites 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Draux device by substituting the Draux oscillation drive (vibrator 12) with the oscillation drive mechanism as taught by Hamann as this is a simple substitution of one known element for another to obtain predictable results (i.e. a mechanism to provide forwards/backwards oscillation for a table) (See “Simple substitution of  one known element for another to obtain predictable results” Rationale from KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)), as well as for the purpose of damping the undesired oscillation that is induced when the device is not being directly driven such that high precision can be maintained (Hamann; paras. [0004-0007]).
Regarding claim 2, the modified Draux device teaches the invention as previously claimed, but does not teach further comprising a pressure sensor at the foot rest configured to 
However, Koenig further teaches a pressure sensor at the foot rest (foot module 40 with force sensor F) (Koenig; Figs. 2-4; para. [0085]; para. [0110]) configured to measure a pressure that is imparted by the legs parallel to the longitudinal axis upon the foot rest (force sensor F detects force of body weight on the legs) (Koenig; para. [0110]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Draux device to include the pressure sensor at the foot rest, as taught by Koenig, for the purpose of providing a means to monitor the patient’s body weight with the force sensor, thus enabling the pressure applied to a patient to be monitored when the patient is undergoing a rehabilitation treatment (Koenig; para. [0110]).
Regarding claim 13, the modified Draux device teaches wherein a pressure imparted by the legs parallel to the longitudinal axis upon the foot rest does not exceed a maximum value (a parameter for the amount of body weight to be born by a patient by the legs on the footrest is a close to the limit of the patient’s ability as possible) (Koenig; para. [0105]; para. [0110]), but does not explicitly teach the oscillation is controllable for the pressure imparted.
However, as Draux teaches the applied vibration oscillation applied to a user’s legs, it would have been one of ordinary skill in the art before the effective filing date of the claimed invention to ensure the force of the vibration applied by the Draux device is controllable such that it does not exceed the force from the Koenig body weight limit to be born be a patient during rehabilitation, for the purpose of ensuring the legs of a patient undergoing a 
Regarding claim 14, the modified Draux device teaches wherein the measured values of the pressure are storable (memory stores significant parameters such weight relief) (Koenig; para. [0134]), but does not teach the maximum value is increasable automatically.
However, Koenig further teaches the maximum value is increasable automatically (vertical positioning, which directly affects the limit of the body weight born by the legs, is adjusted automatically as part of a planned automated rehabilitation by the motorized angle-driven control mechanism of an adjusting mechanism 70) (Koenig; para. [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Draux device to substitute the Draux pivot drive (crank or driving wheel used to pivot frame 2, which would be manually operated) (Draux; Figs. 1-2; col. 4, lines 30-34) for an electric motor and an adjusting mechanism so that the maximum value is increasable automatically, as taught by Koenig, for the purpose of providing a more convenient automated means of controlling the pivot angle of the device during a planned rehabilitation program (Koenig; para. [0105]).
Regarding claim 16, the modified Draux device teaches the invention as previously claimed, but does not teach wherein the support angle is increasable automatically.
However, Koenig further teaches the support angle is increasable automatically (adjusting mechanism 70 with an electric motor controls the vertical positioning; vertical positioning is adjusted as part of a planned automated rehabilitation) (Koenig; para. [0105]).
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Draux in view of Koenig and Hamann as applied to claim 1 above, and further in view of Einav et al. (US 2007/0282228 A1).
Regarding claim 3, the modified Draux device teaches the invention as previously claimed, but does not teach wherein the pressure sensor is a pressure sensitive mat.
However, Einav teaches a rehabilitation apparatus (Einav; abstract) in which a pressure sensor is a pressure sensitive mat (Einav; para. [0594]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koenig force sensor to be a pressure sensitive mat, as taught by Einav, for the purpose of enabling leg position to be detected as well (Einav; para. [0594]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Draux in view of Koenig and Hamann as applied to claim 1 above, and further in view of Chadwick (US 2016/0206494 A1).
Regarding claim 4, the modified Draux device teaches the invention as previously claimed, but does not teach further comprising a lift drive configured to raise and lower the resting structure in a vertical direction.
However, Chadwick teaches a relaxation device with a resting platform (Chadwick; abstract) in which a lift drive configured to raise and lower the resting structure in a vertical direction (motor lift 52 vertically displaces the platform 12) (Chadwick; Fig. 2; para. [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Draux device to include a lift drive, as taught by Chadwick, for the purpose of enabling users of different heights to selectively adjust the height of the platform, and thereby enable the users to comfortably and easily get on and off the platform at a preferred platform height.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Draux in view of Koenig and Hamann as applied to claim 1 above, and further in view of Sackner et al. (US 6,155,976).
Regarding claim 11, the modified Draux device teaches the invention as previously claimed, but does not teach wherein the oscillation has a frequency of 1 to 2.4 Hz and a stroke of up to 25 mm which imitates a frequency and a load distribution that is caused by slow walking.
However, Sackner teaches a reciprocating platform for oscillating a subject headward to footward (Sackner; abstract) wherein the oscillation has a frequency of 1 to 2.4 Hz and a stroke of up to 25 mm which imitates a frequency and a load distribution that is caused by slow 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Draux oscillation such that the oscillation has a frequency of 1 to 2.4 Hz and a stroke of up to 25 mm which imitates a frequency and a load distribution that is caused by slow walking, as taught by Sackner, for the purpose of assisting ventilation (Sackner; col. 5, lines 42-67).
Regarding claim 12, Sackner teaches wherein the oscillation is periodic (frequency is periodic; frequency of 0.25-1.5 Hz) (Sackner; col. 5, lines 42-67).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Draux in view of Koenig and Hamann as applied to claim 1 above, and further in view of Seaton et al. (US 2013/0012849 A1).
Regarding claim 15, the modified Draux device teaches the invention as previously claimed, but does not teach wherein the stroke is increasable automatically.
However, Seaton teaches a vibration apparatus (Seaton; abstract) wherein the stroke is increasable automatically (amplitude can be controlled automatically by software; amplitude increases when frequency decreases to maintain G-force) (Seaton; para. [0151]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Draux stroke to be increasable automatically, as taught by Seaton, for the purpose of providing safe G-force control when frequency is decreased (Seaton; para. [0151]).

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.
On page 6 of the Applicant’s remarks, the Applicant argues that they have amended the claims to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections. However, the claim amendments have raised a new 35 U.S.C. 112(b) issue as detailed above, thus the claims are still rejected under 35 U.S.C. 112(b).
On page 7 in the second paragraph of the Applicant’s remarks, the Applicant argues that the Draux only imparts tension into the legs, not pressure, and thus Draux cannot be used to teach the newly claimed limitation. However, the Examiner respectfully disagrees. Draux alone is not used to reject the newly claimed limitation, but rather the combination of Draux and Koenig is used. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
On page 7 in the fourth paragraph of the Applicant’s remarks, the Applicant argues that Koenig does not teach an oscillation drive, and thus the newly claimed limitations in claim 1 cannot be taught by Koenig. However, as the Examiner does not rely upon Koenig to teach the claimed oscillation drive, which is taught by Draux and Hamann as detailed in the rejection of claim 1 above, this argument is moot.
On page 7 in the fifth paragraph of the Applicant’s remarks, the Applicant argues that Hamann does not teach the newly added limitation of claim 1. However, as the Examiner is not relying on Hamann to teach the newly added limitation of claim 1, this argument is moot.
On page 8 in the last paragraph of the Applicant’s remarks, the Applicant argues that the claimed range of 1-2.4 Hz of the amended claim 11 is critical since it replicates slow walking, and the Seaton reference clearly does not replicate slow walking with a frequency range of 5-35 Hz. However, the Examiner has used the Sacker reference to reject the amended claim 11 as detailed above, thus rendering this argument moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785